DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 80-81, 86-87, 92-95, 100-102 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (WO 2015/038014 A1).
Regarding claim 80, Jackson discloses a respiratory humidification system with reverse flow detection (Abstract and Paragraph 0248, the system may detect when a breathing circuit is connected improperly based on detecting a reversed flow), the system comprising: a humidifier (humidification system 100, Paragraph 0124) including: an inlet (inlet port 410, see Paragraph 0128), an outlet (outlet port 412, see Paragraph 0147), and a humidifier heat source (heater base 102/heater plate 108, see Paragraph 0125) configured to heat a liquid to humidify gases provided by a gases source (gases supply 125, see Paragraph 0147) to the inlet (Paragraph 0125; also see Paragraph 0147), wherein, in use, the humidifier is configured to provide the humidified gases to a user via an inspiratory conduit configured to be coupled with the outlet (inspiratory conduit 120, see Paragraph 0147 and Fig. 1), wherein the gases source, humidifier, and inspiratory conduit are configured to form at least a part of a breathing circuit (see Paragraph 0147; also see Fig. 1); first and second sensors at or near the inlet and outlet (Paragraph 0197, 0199 and Paragraph 0219, the sensor probes 330 and 332 are positioned in the inlet port and the outlet port to measure temperatures of gas flow or the gas flow rate), respectively, the first and second sensors configured to measure an inlet parameter and an outlet parameter, respectively (Paragraph 0197, 0199 and 0219, the thermistors may measure temperature or flow rate at the inlet and outlet, and thus, an inlet parameter and an outlet parameter); and a controller (Paragraph 0248), the controller in electrical communication with the first and second sensors (see Paragraph 0075, the sensor probe thermistors can provide an indication of temperature or flow to the controller), the controller configured to output an indication when reverse flow conditions are detected (see Paragraphs 0248 and 0252; Furthermore it is noted that any hardware or software components are capable of performing the steps of the method 3000, see Paragraph 0248), wherein the inlet parameter and the outlet parameter comprises 
Regarding claim 81, the device of Jackson discloses the device of claim 80.
Jackson further discloses wherein the controller is configured to alert a user of an indication of reverse flow conditions, or, based on a determination that a reverse flow condition is detected, the controller is configured to provide one or more of an audible alarm, indicator light, text message, images, instructions for resolving the reverse flow conditions (see Paragraphs 0264-0265, the system may cause a warning, alarm, notification or similar notice to signal to the user that the conduits are potentially disconnected or connected incorrectly), or an indication that connections to the humidifier are likely incorrect (see Paragraphs 0264-0265).
Regarding claim 82, the device of Jackson discloses the device of claim 80.
Jackson further discloses wherein a counter to count every time an indication of reverse flow conditions is detected (Examiner is reading counter as a device or process for indicating or tracking a number or amount of something; Since the controller may track and record the number of flags set indicative of abnormal or reverse flow conditions, the controller counts every time an indicia of reverse flow conditions is detected; see Paragraph 0255, 0251 and 0253-0254 and Figs. 30A-C).
Regarding claim 84, the device of Jackson discloses the device of claim 82.
Jackson further discloses wherein the controller is configured to initialize the counter every time an indication of reverse flow conditions ( is detected or disable the counter every time a normal flow condition is detected (see Paragraph 0258, 0264).
Regarding claim 86, the device of Jackson discloses the device of claim 80.
Jackson further discloses wherein the controller is configured to, based on a determination that reverse flow conditions are not detected to begin a new therapy or to continue a current therapy (see Paragraph 0264, if the flow of gases is as expected, the normal therapy can be continued; also see Fig. 30A, if there is no change in flow or temperature, the normal flow mode is continued).
Regarding claim 87, the device of Jackson discloses the device of claim 80.

Regarding claim 92, the device of Jackson discloses the device of claim 80.
Jackson further discloses wherein the humidifier comprises a water chamber (humidification chamber 104, see Paragraph 0125 and Fig. 1), the humidifier heat source comprises a heater plate (heater plate 108, see Paragraph 0125), and the inlet and outlet comprise a chamber inlet and a chamber outlet (see 410 and 412 of Fig. 1, the inlet and outlet are a chamber inlet and chamber outlet, respectively), respectively, or wherein the inspiratory conduit comprises a heater (heating wire 127, see Paragraph 0147 and Fig. 1).
Regarding claim 93, the device of Jackson discloses the device of claim 80.
Jackson further discloses one or more gases of the gases source (see Paragraph 0237, air flows through the chamber 104; also see Paragraph 0125 and Fig. 1), the inspiratory conduit (inspiratory conduit 120, see Paragraph 0147 and Fig. 1), an expiratory conduit (expiratory conduit 122, see Paragraph 0129 and Fig. 1), or an expiratory conduit comprising a heater (Paragraph 0147, the expiratory conduit may include a heating wire 127 therein; also see Fig. 1) and one or more additional sensors (third thermistor 334, see Paragraphs 0197, 0199 and 0219) including flow rate or temperature sensors (Paragraph 0199).
Regarding claim 94, Jackson discloses a respiratory humidification system with reverse flow detection (Abstract and Paragraph 0248, the system may detect when a breathing circuit is connected improperly based on detecting a reversed flow), the system comprising: a humidifier (humidification system 100, Paragraph 0124) including: an inlet (inlet port 410, see Paragraph 0128), an outlet (outlet port 412, see Paragraph 0147), and a humidifier heat source (heater base 102/heater plate 108, see Paragraph 0125) to heat a liquid to humidify gases provided by a gases source (gases supply 125, see Paragraph 0147) to the inlet (Paragraph 0125; also see Paragraph 0147), when in use, the humidifier configured to provide the humidified gases to a user via an inspiratory conduit configured to be coupled with the outlet (inspiratory conduit 120, see Paragraph 0147 and Fig. 1), wherein the gases source, humidifier, and inspiratory conduit are configured to form at least a part of a breathing circuit (see Paragraph 0147; also see Fig. 1); a directional flow sensor (thermistors 330 and 332, see Paragraphs 
Regarding claim 95, the device of Jackson discloses the device of claim 94.
Jackson further discloses wherein the controller is configured to alert a user of an indication of reverse flow conditions (Paragraph 0264-0265), or based upon a determination that a reverse flow condition is detected, to output an indication that connections to the humidifier are likely incorrect (see Paragraphs 0264-0265), or one or more of an audible alarm, indicator light, text message, images, instructions for resolving the reverse flow conditions (see Paragraphs 0264-0265, the system may cause a warning, alarm, notification or similar notice to signal to the user that the conduits are potentially disconnected or connected incorrectly).
Regarding claim 100, the device of Jackson discloses the device of claim 94.
Jackson further discloses wherein the controller is configured to, based on a determination that reverse flow conditions are not detected to begin a new therapy or to continue a current therapy (see Paragraph 0264, if the flow of gases is as expected, the normal therapy can be continued; also see Fig. 30A, if there is no change in flow or temperature, the normal flow mode is continued).
Regarding claim 101, the device of Jackson discloses the device of claim 94.
Jackson further discloses wherein the humidifier comprises a water chamber (humidification chamber 104, see Paragraph 0125 and Fig. 1), the humidifier heat source comprises a heater plate (heater plate 108, see Paragraph 0125), and the inlet and outlet comprise a chamber inlet and a chamber outlet (see 410 and 412 of Fig. 1, the inlet and outlet are a chamber inlet and chamber outlet, respectively), respectively, or wherein the inspiratory conduit comprises a heater (heating wire 127, see Paragraph 0147 and Fig. 1).
Regarding claim 102, the device of Jackson discloses the device of claim 94.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (WO 2015/038014 A1), as applied to claim 80, in view of Vos (U.S Publication No. 2014/0216459).
Regarding claim 88, the device of Jackson discloses the device of claim 80.

Jackson is silent regarding wherein the controller is configured to compare power dissipation curves of the first and second sensors.
Vos teaches that the power dissipation curves can be used to determine the thermistor value (see Paragraph 0126 and 0128, the resistance of the thermistor changes the slope and shape of the curve, and the shape of the curve may determine the resistance and thus the value of the temperature in the tube).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to have included comparing the power dissipation curves of the first and second sensors, such as that taught by Vos, in order to determine the rate of change in the resistance of the thermistor, and thus the change in the temperature of the surrounding air (Paragraph 0126).
Regarding claim 89, the device of Jackson discloses the device of claim 80.
Jackson further discloses wherein the controller is configured to detect reverse flow conditions based on the temperature of the second sensor being higher than the first sensor (see Paragraphs 0251; also see Paragraph 0255 and 0264, an indication that temperature increasing going away from the patient may indicate reverse flow).
Jackson is silent regarding wherein the controller is configured to determine the power dissipation across the first and second sensor.
Vos teaches that the power dissipation curves can be used to determine the thermistor value (see Paragraph 0126 and 0128, the resistance of the thermistor changes the slope and shape of the curve, and the shape of the curve may determine the resistance and thus the value of the temperature in the tube).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to measure and compare the power dissipation across the first and second sensors, such as that taught by Vos, in order to determine the rate 
Regarding claim 90, the device of Jackson discloses the device of claim 80.
Jackson is silent regarding wherein the controller is configured to calibrate the first or second sensor, or both the first and second sensors, with a zero point reference when there is no gases flow.
Vos teaches wherein the controller is configured to calibrate a thermistor with a zero point reference (Paragraph 0132, the thermistor may be calibrated based on an ambient temperature sensor, i.e. a zero point from which the resistance may be adjusted) when there is no gases flow (see Paragraph 0132, the thermistor resistance may be precalibrated or upon start-up of the system prior to gas delivery; also see Paragraph 0126 and 0128, the resistance of the thermistor provides an indication of the temperature sensed from the surrounding air).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to have included calibrating the first or second sensors with a zero point reference when there is no gases flow, such as that taught by Vos, in order to improve the accuracy of the temperatures measured from the thermistors (Paragraph 0132).
Claim 82-85, 91 and 96-99 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (WO 2015/038014 A1), as applied to claims 80 and 82.
Regarding claim 82, the device of Jackson discloses the device of claim 80.
Jackson is silent regarding a counter to count every time an indication of reverse flow conditions is detected.
However, Jackson teaches wherein the controller is configured to track when a reverse flow condition is detected (The controller may track and the setting of a reverse flow flag indicative of detected reverse flow conditions; see Paragraph 0255, 0264 and Figs. 30A-C) and further teaches wherein multiple different flow conditions may indicate that the flow of gases is abnormal and may be indicative of reverse flow (see Paragraphs 0251, 0253-0254; The increased heating from the outlet to the inlet or a stark reduction in the normal direction of flow may be indicative of reverse flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to set a number of flags indicative of 
Regarding claim 83, the device of Jackson discloses the device of claim 82.
Jackson is silent regard wherein the counter comprises a timer and the controller is configured to detect a length of time an indication of reverse flow conditions exists
However, Jackson discloses wherein the controller detects a length of time of an indication of reverse flow conditions (see Paragraph 0252, the controller can detect a threshold reduction in flow, such as 40-60% over a set period of time before setting a flag as a possible indication of reverse flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to have included a timer with the controller to detect a length of time an indication of reverse flow conditions, such as that taught by Jackson, in order to set an abnormal or reverse flow flag only after a predetermined period of time has been reached (Paragraph 0252; also see Paragraph 0253 and 0264, flow conditions that are opposite that of the expected values trigger an indication of abnormal and/or reversed flow). 
Regarding claim 84, the device of Jackson discloses the device of claim 82.
Jackson further discloses wherein the controller is configured to disable the counter every time a normal flow condition is detected (see Paragraph 0258, if a flag is sent indicative possible reverse flow conditions, a follow-up test may indicate normal flow and the flag may be removed while normal operations are resumed).
Regarding claim 85, the device of Jackson discloses the device of claim 82.
Jackson further discloses wherein the controller is configured to use the timer incrementally up to a threshold such that an alert is generated upon the threshold being reached or exceeded (see Paragraph 0252, the timer is used to track a detected reduction in flow over a predetermined time period threshold, if the change in pressure exceeds the limit within the timeframe, the humidification system may signal a sudden decrease in flow).
Regarding claim 91, the device of Jackson discloses the device of claim 80.

However, flow parameters such as temperatures measured at the outlet will be greater than that measured at the inlet during regular flow, as the humidifier heats the air as it moves from the inlet to the outlet. As such, a reading of the inlet temperature being greater than the outlet temperature may be indicative of a faulty component of the humidifier assembly, or may indicate that that the flow is reversed due to inappropriate connection of the device. Furthermore, Jackson teaches comparing the temperatures of the inlet and outlet port of the chamber to indicate irregular gas flow in the circuit (see Paragraph 0251, if the inlet port temperature is greater than the outer port temperature, the anomaly may signify that the flow of gases is not behaving as expected). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to compare the inlet parameter to the outlet parameters to determine reverse flow, in order to ensure proper functioning and connection of the device (Paragraph 0251).
Regarding claim 96, the device of Jackson discloses the device of claim 94.
Jackson is silent regarding a counter to count every time an indication of reverse flow conditions is detected.
However, Jackson teaches wherein the controller is configured to track when a reverse flow condition is detected (The controller may track and the setting of a reverse flow flag indicative of detected reverse flow conditions; see Paragraph 0255, 0264 and Figs. 30A-C) and further teaches wherein multiple different flow conditions may indicate that the flow of gases is abnormal and may be indicative of reverse flow (see Paragraphs 0251, 0253-0254; The increased heating from the outlet to the inlet or a stark reduction in the normal direction of flow may be indicative of reverse flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to set a number of flags indicative of possible reverse flow conditions and to track the flags with a counter every time an indication of reverse flow conditions is detected, such as that taught by Jackson, in order to determine if the humidification system is connected incorrectly based on several detected flow conditions (see Paragraph 0264 for example).
Regarding claim 97, the device of Jackson discloses the device of claim 96.
Jackson is silent regard wherein the counter comprises a timer and the controller is configured to detect a length of time an indication of reverse flow conditions exists
However, Jackson discloses wherein the controller detects a length of time of an indication of reverse flow conditions (see Paragraph 0252, the controller can detect a threshold reduction in flow, such as 40-60% over a set period of time before setting a flag as a possible indication of reverse flow).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Jackson to have included a timer with the controller to detect a length of time an indication of reverse flow conditions, such as that taught by Jackson, in order to set an abnormal or reverse flow flag only after a predetermined period of time has been reached (Paragraph 0252; also see Paragraph 0253 and 0264, flow conditions that are opposite that of the expected values trigger an indication of abnormal and/or reversed flow). 
Regarding claim 98, the device of Jackson discloses the device of claim 96.
Jackson further discloses wherein the controller is configured to disable the counter every time a normal flow condition is detected (see Paragraph 0258, if a flag is sent indicative possible reverse flow conditions, a follow-up test may indicate normal flow and the flag may be removed while normal operations are resumed).
Regarding claim 99, the device of Jackson discloses the device of claim 97.
Jackson further discloses wherein the controller is configured to use the timer incrementally up to a threshold such that an alert is generated upon the threshold being reached or exceeded (see Paragraph 0252, the timer is used to track a detected reduction in flow over a predetermined time period threshold, if the change in pressure exceeds the limit within the timeframe, the humidification system may signal a sudden decrease in flow).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S Publication No. 2006/0211981 A1 to Sparks - bi-directional flowmeter with reverse flow detection with warning that backflow is occurring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785